Citation Nr: 1026297	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-12 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for erectile dysfunction 
(claimed as sexual dysfunction), to include as secondary to 
service-connected PTSD.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

In March 2009 and March 2010, the Board remanded the issue on 
appeal to afford the Veteran VA examinations and opinions.  As 
will be discussed below, VA opinions were obtained in April 2010 
that are adequate upon which to base a determination.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board can proceed with a decision on this 
matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Erectile dysfunction has not been shown to be casually or 
etiologically related to the Veteran's service or to service-
connected PTSD.


CONCLUSION OF LAW

Service connection, to include as secondary to service-connected 
PTSD, is not warranted for erectile dysfunction.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009) and 3.310(a) (as defined prior to the 
October 10, 2006 regulation change). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2005 with regard to the 
claim for service connection for erectile dysfunction.  The 
letter addressed all of the notice elements for establishing 
service connection on a direct basis.  A letter sent in December 
2005 provided the information and evidence necessary to establish 
service connection for erectile dysfunction as secondary to 
service-connected PTSD.  In a March 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating criteria 
and effective date provisions.  All three letters were sent prior 
to the initial unfavorable decision by the AOJ in January 2007.  
Further, a September 2007 letter provided all of this information 
in one letter, and the claim was subsequently readjudicated in a 
December 2009 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for erectile 
dysfunction, to include as secondary to PTSD.  All available 
service treatment records as well as all identified private 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran did not 
identify any VA treatment records in addition to his VA 
examination reports.  

Pursuant to the Board's March 2010 remand, VA opinions were 
obtained in April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA opinions obtained in 
this case are adequate, as they considered all of the pertinent 
evidence of record, to include the Veteran's records and his 
statements, and provide a complete rationale for the conclusions 
reached.  Further, they address the relationship between the 
Veteran's service-connected PTSD and his erectile dysfunction.  
There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

The Board acknowledges that there is no medical opinion that 
addresses the etiology of Veteran's erectile dysfunction on 
direct basis.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination that addresses whether the 
Veteran's erectile dysfunction is directly related to his service 
is not needed because there is no persuasive evidence that 
erectile dysfunction symptomatology began until many years after 
the Veteran's separation from service.  This is supported by his 
own reports during a November 2006 VA examination that the onset 
was five years before as well as the lack of medical evidence of 
such until many years after service.  Further, no competent 
evidence has been submitted to indicate that erectile dysfunction 
is associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it was 
not necessary to obtain a medical examination or medical opinion 
in order to decide the claim for erectile dysfunction on a direct 
basis.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claim for erectile dysfunction.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a claimant may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, as the Veteran filed his claim in 
November 2005 before the regulation change, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the Veteran because it does not require the establishment of a 
baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for erectile 
dysfunction.  The service treatment records were absent for 
complaints or diagnoses of erectile dysfunction.  As such, 
erectile dysfunction was not shown during service.

Importantly, the Veteran is not asserting that he has had 
erectile dysfunction since service.  In a May 2004 private 
treatment record from Dr. G.C., the Veteran reported problems 
with impotence.  The Veteran asserted during his November 2006 VA 
examination that his erectile dysfunction began approximately 
five years before.  This places the onset of persistent symptoms 
of erectile dysfunction in approximately 2001-2004, between 29 
and 32 years after his separation from service.  A prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

The Board also finds it significant that the Veteran's post-
service treatment records date from 1976 to the present, yet 
there were no complaints of erectile dysfunction until 2004 and 
the first diagnosis was in 2006.  Thus, the absence of evidence 
of erectile dysfunction until 2004, combined with the Veteran's 
own statements that he did not begin experiencing impotence until 
approximately 2001, weighs against a direct association between 
the erectile dysfunction and service.

Moreover, there is no probative evidence indicating an 
association between the Veteran's service and erectile 
dysfunction.  As noted above, the medical evidence is absent for 
any suggestion that the Veteran's erectile dysfunction is 
directly related to his military service.  To the extent that the 
Veteran might believe his erectile dysfunction is related to 
service, he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Turning to the Veteran's contention that his erectile dysfunction 
is secondary to his service-connected PTSD, the Board finds that 
the more persuasive evidence does not support his assertion.  In 
November 2006, the Veteran underwent a VA examination wherein the 
claims file was reviewed and the examiner diagnosed erectile 
dysfunction.  The examiner concluded that based on the current 
medical literature, there was no documentation to prove that PTSD 
specifically or directly causes erectile dysfunction.  Erectile 
dysfunction is a mechanical issue.  The examiner also noted that 
there appeared to be an aggravation issue and that it was well 
known that mental health issues can certainly play into the loss 
of libido, which appeared to be present in the Veteran.  
Therefore, the examiner felt that it was at least as likely as 
not that the Veteran has some form of aggravation issue with the 
libido issues and PTSD.  If he did not have PTSD, the examiner 
felt that it was less likely that he would have libido issues.  
He added that the increased symptoms due to the PTSD are less 
likelihood of having full erectile capabilities, but there was no 
medical consideration supporting this.  

In a January 2007 addendum, the examiner deleted this prior 
analysis regarding the aggravation issues between PTSD and 
erectile dysfunction.  He replaced this paragraph with the 
sentence that PTSD did not cause or aggravate the Veteran's 
erectile dysfunction.  However, when the examiner provided the 
addendum, he did not support his conclusion that PTSD did not 
aggravate the erectile dysfunction with any reasoning.  The value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

As previously noted in the March 2009 remand, the Board assigns 
no probative value to the November 2006 VA opinion or January 
2007 addendum as the examiner did not sufficiently clarify his 
conclusion that there appeared to be no aggravation in the 
January 2007 addendum.  Thus, the Board will discount the 
November 2006 VA examination and January 2007 addendum.

In November 2009, a VA examiner opined that the medical 
literature is silent regarding evidence that PTSD, a mental 
disorder, can serve as a causative or etiologic agent for the 
development of erectile dysfunction.  Although it is known that 
stress can potentially cause sexual dysfunction such as 
alterations in libido, the Veteran's erectile dysfunction is less 
likely as not specifically due to, or permanently aggravated by, 
his PTSD.  The Veteran's erectile dysfunction symptoms as least 
as likely as not represent a physiologic condition independent of 
his PTSD symptomatology.  It is most likely that the Veteran's 
erectile dysfunction would have occurred and progressed in the 
Veteran, as it has, independent of a diagnosis of PTSD.  

As referenced in the March 2010 remand, the Board found that the 
November 2009 VA opinion is inadequate upon which to base a 
determination.  In this regard, the examiner stated that although 
it is known that stress can potentially cause sexual dysfunction 
such as alterations in libido, the Veteran's erectile dysfunction 
is less likely as not specifically due to, or permanently 
aggravated by, his PTSD.  He then added that the Veteran's 
erectile dysfunction symptoms as least as likely as not represent 
a physiologic condition independent of his PTSD symptomatology.  
However, the examiner did not explain why, in the Veteran's case, 
his PTSD is less likely as not permanently aggravating his 
erectile dysfunction.  Consequently, the Board will discount the 
November 2009 VA examination and opinion.  

Pursuant to the March 2010 remand, two VA examiners provided 
opinions following review of the Veteran's claims file.  The 
examiner stated that the medical literature indicates that there 
is no relationship between PTSD specifically causing mechanical 
or vascular changes within the pelvis that would cause erectile 
dysfunction.  Mental health issues don't specifically cause a 
change in mechanical ability nor the vascular circulation to 
cause erectile dysfunction.  There is still no documentation in 
the literature to support that relationship.  Therefore, based on 
the current medical literature, the examiner concluded that there 
is no well grounded nor well founded evidence to show that PTSD 
specially causes erectile dysfunction.  The examiner added that 
there appeared to be no aggravation issue when related to medical 
literature concerning the mechanical ability or the vascular 
ability to obtain or maintain an erection secondary to PTSD. 

A second VA examiner, a psychiatrist, noted that the symptoms of 
PTSD may cause some sexual dysfunction such as decreased libido.  
He referenced the Veteran's current 30 percent rating for PTSD.  
The DSM-IV category for that is hypoactive sexual desire 
disorder.  The examiner listed the three criteria.  Beginning 
with the first criteria, persistently or recurrently deficient or 
absent sexual fantasies and desire for sexual activity, the 
examiner found that after taking into account factors that affect 
sexual function like age and the content of life, the Veteran was 
61 years old and there is medical evidence which indicates a 
gradual decline in libido from the late teens or early 20s.  The 
examiner opined that the Veteran did not meet the first criteria.  
Regarding the second criteria, disturbance causes marked distress 
or interpersonal difficulties, the examiner found no evidence of 
marked distress.  Lastly, the evidence of record did not show 
that the sexual dysfunction was better accounted for by another 
axis I disorder, nor was there evidence that it was due 
exclusively to the direct physiologic effects of a substance or 
general medical condition.  The examiner concluded that it is 
less likely than not that the Veteran's decrease in libido is 
caused by his service-connected mild PTSD.  

The Board concludes that the April 2010 opinion is clear that 
PTSD does not cause erectile dysfunction.  In this regard, the 
examiner supported his conclusion by referencing medical 
literature which states that mental health issues do no cause a 
change in mechanical ability or vascular circulation within the 
pelvis.  The Board affords this opinion great probative value as 
it is based on a review of the relevant medical evidence and 
history pertaining to the Veteran as well as applicable medical 
literature.  

Turning to the question of whether the Veteran's service-
connected PTSD permanently aggravated erectile dysfunction, the 
competent medical evidence does not support this conclusion.  In 
this regard, although the examiner indicated that the symptoms of 
PTSD may cause some sexual dysfunction, he found it less likely 
as not in the Veteran's case.  The examiner then discussed why 
the criteria for hypoactive sexual desire were not met in the 
Veteran's case.  Although the examiner used the word caused 
instead of aggravated, the Board notes that the examiner is still 
addressing the issue at hand; i.e. whether erectile dysfunction 
is either proximately caused by or aggravated by his service-
connected PTSD.  By explaining that the Veteran did not meet the 
criteria for hypoactive sexual desire disorder, he also explained 
why PTSD was not proximately causing or aggravating the erectile 
dysfunction because PTSD was not causing hypoactive sexual desire 
disorder which can cause decreased libido which can 
cause/contribute to erectile dysfunction.  The Board affords this 
examiner's opinion great probative weight as it was based on a 
consideration of the claims file, severity of the Veteran's PTSD, 
clinical experience, and diagnostic criteria.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board assigns the 
April 2010 VA examiner's opinions great probative value.  

The Board observes the January 2007 article entitled sexual 
dysfunction in combat veterans with PTSD.  However, this article 
has not been specifically related to the Veteran's individual 
case.  Accordingly, the Board assigns it little probative value.  

In conclusion, the evidence of record indicates that erectile 
dysfunction did not develop until many years after the Veteran's 
separation from service.  There is no persuasive evidence 
indicating that erectile dysfunction is otherwise directly 
related to service.  Additionally, the most persuasive evidence 
does not indicate that erectile dysfunction is related to 
service-connected PTSD.  38 C.F.R. § 3.310 (2006).  As such, 
service connection for erectile dysfunction must be denied.  
38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for erectile dysfunction 
(claimed as sexual dysfunction), to include as secondary to 
service-connected PTSD, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


